 



Exhibit 10.1
NOBLE ENERGY, INC.
CHANGE OF CONTROL SEVERANCE PLAN FOR EXECUTIVES
     THIS CHANGE OF CONTROL SEVERANCE PLAN FOR EXECUTIVES (the “Plan”), made and
executed at Houston, Texas, by Noble Energy, Inc., a Delaware corporation (the
“Company”), is being established by the Company to provide for the payment of
severance benefits to certain key employees of the Company and its participating
affiliates whose employment with the Company or such an affiliate terminates
under the circumstances described below.
ARTICLE I.
DEFINITIONS
     1.1 Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.
     (a) "Annual Cash Compensation” shall mean, with respect to a Covered
Employee, such Covered Employee’s annualized salary in effect on the date of the
earliest Change of Control to occur during the 18-month period prior to the date
of such Covered Employee’s Involuntary Termination, plus the greater of (1) such
Covered Employee’s annual target bonus for the then-current annual bonus period,
or (2) the average annual bonus paid or payable by the Employer to such Covered
Employee for the three-year period (or for the period of such Covered Employee’s
employment, if such Covered Employee has not been employed for all of such
three-year period) immediately preceding the date of such Change of Control.
     (b) "Applicable Factor” shall mean the factor specified as applicable to
the Chief Executive Officer, a Senior Executive and a Key Executive,
respectively, on the attached Schedule A.
     (c) "Board” shall mean the Board of Directors of the Company.
     (d) A "Change of Control” shall be deemed to have occurred if:
     (1) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least fifty-one percent
(51%) of the Board, provided that any person becoming a director subsequent to
the Effective Date whose election, or nomination for election, by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be, for purposes of the Plan, considered as
though such person were a member of the Incumbent Board;
     (2) the stockholders of the Company shall approve a reorganization, merger
or consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own outstanding voting securities
representing at least fifty-one percent (51%) of the combined voting power
entitled to

 



--------------------------------------------------------------------------------



 



vote generally in the election of directors (“Voting Securities”) of the
reorganized, merged or consolidated company;
     (3) the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or
     (4) any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either the
then outstanding shares of common stock, par value $3.33? per share, of the
Company (“Common Stock”) or the Voting Securities of the Company, in either such
case other than solely as a result of acquisitions of such securities directly
from the Company. Without limiting the foregoing, a person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares the power to vote, or to direct the voting of, or to
dispose, or to direct the disposition of, Common Stock or other Voting
Securities of the Company shall be deemed the beneficial owner of such Common
Stock or Voting Securities.
Notwithstanding the foregoing, a “Change of Control” of the Company shall not be
deemed to have occurred for purposes of paragraph (4) of this Section 1.1(d)
solely as the result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities of the
Company outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of the Company beneficially owned by
any person to twenty-five percent (25%) or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of the Company (other than a result of a stock split, stock dividend
or similar transaction), then a Change of Control of the Company shall be deemed
to have occurred for purposes of paragraph (4) of this Section 1.1(d).
     (e) "Chief Executive Officer” shall mean the individual who is the Chief
Executive Officer of the Company.
     (f) "Code” shall mean the Internal Revenue Code of 1986, as amended.

-2-



--------------------------------------------------------------------------------



 



     (g) "Committee” shall mean the committee appointed by the Board to
administer the Plan.
     (h) "Company” shall mean Noble Energy, Inc., a Delaware corporation.
     (i) A "Constructive Termination” shall be deemed to have occurred with
respect to a Covered Employee if the Employer:
     (1) within two (2) years after a Change of Control occurs, demotes such
Covered Employee to a lesser position, in title or responsibility, as compared
to the highest position held by him or her with the Employer at the earlier of
the occurrence of a Change of Control or the date on which a tentative agreement
is reached by the Employer, or a public announcement is made, regarding a
proposed Change of Control that ultimately occurs;
     (2) within two (2) years after a Change of Control occurs, reduces such
Covered Employee’s total annual compensation (i.e., the sum of his or her annual
salary, his or her target bonus under the Employer’s annual incentive bonus plan
or similar plan in effect at the applicable time and the value of other
employment benefits provided to such Covered Employee by the Employer) below the
level in effect at the earlier of the occurrence of a Change of Control or the
date on which a tentative agreement is reached by the Employer, or a public
announcement is made, regarding a proposed Change of Control that ultimately
occurs; or
     (3) within one (1) year after a Change of Control occurs, requires or
requests such Covered Employee to relocate to a principal place of employment
more than fifty (50) miles from the location where he or she was principally
employed immediately prior to the Change of Control.
     (j) "Covered Employee” shall mean an individual who is the Chief Executive
Officer, a Senior Executive or a Key Executive, excluding, however, any
individual who is a party to an individual written change of control agreement
with the Employer providing severance payments upon such individual’s
termination of employment with the Employer.
     (k) "Effective Date” shall mean October 24, 2006.
     (l) "Employer” shall include the Company and each other entity or
organization that adopts the Plan in accordance with the provisions of
Section 4.4 of the Plan and their successors.
     (m) "ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
     (n) "Involuntary Termination” shall mean any termination of a Covered
Employee’s employment with the Employer which:
     (1) does not result from a voluntary resignation by the Covered Employee
(other than a resignation pursuant to Section 1.1(n)(2)); or

-3-



--------------------------------------------------------------------------------



 



     (2) results from a resignation by a Covered Employee on or before the date
which is sixty (60) days after the date the Covered Employee is notified of a
Constructive Termination applicable to him or her;
provided, however, that (3) the term “Involuntary Termination” shall not include
a Termination for Cause or any termination of a Covered Employee’s employment
with the Employer as a result of the Covered Employee’s death, disability under
circumstances entitling him or her to benefits under the Employer’s long-term
disability plan, or Retirement, and (4) if such Covered Employee continues to
provide services to or with respect to the Employer (or one of its affiliates or
a successor employer) following his or her termination of employment with the
Employer, the “Involuntary Termination” of such Covered Employee shall not be
deemed to have occurred until such Covered Employee has incurred a “separation
from service” (within the meaning of Section 409A(a)(2) of the Code and the
regulations promulgated thereunder) with respect to the Employer.
     (o) “Key Executive” shall mean a Covered Employee who is employed by the
Employer in a job category or position specified as a Key Executive job category
or position on the attached Schedule A.
     (p) “Payment Date” shall mean (1) with respect to a Covered Employee who is
not a Specified Employee, the date that is thirty (30) days after the date of
such Covered Employee’s Involuntary Termination, and (2) with respect to a
Covered Employee who is a Specified Employee, the earlier of (i) the date that
is six (6) months after the date of such Covered Employee’s Involuntary
Termination, or (ii) the date that is thirty (30) days after the date of such
Covered Employee’s death following his or her termination of employment with the
Employer.
     (q) "Retirement” shall mean a Covered Employee’s voluntary resignation on
or after the date as of which he or she either (1) has attained age fifty-five
(55) and completed five (5) years of Vesting Service (within the meaning of the
Noble Energy, Inc. Retirement Plan as in effect immediately prior to a Change in
Control), or (2) has attained age sixty-five (65) (regardless of the number of
his or her years of such Vesting Service), excluding in either case, however, a
resignation at the request of the Employer or a resignation within sixty
(60) days after such Covered Employee is notified of a Constructive Termination
applicable to him or her.
     (r) "Senior Executive” shall mean a Covered Employee who is employed by the
Employer in a job category or position specified as a Senior Executive job
category or position on the attached Schedule A.
     (s) “Specified Employee” shall mean a Covered Employee who is a specified
employee within the meaning of Section 409A(a)(2) of the Code and the
regulations promulgated thereunder.
     (t) "Termination for Cause” shall mean any termination of a Covered
Employee’s employment with the Employer by reason of (1) the willful and
continued failure by such Covered Employee to perform the duties of his or her
position with the Employer or any of its subsidiaries or his or her continued
failure to perform the duties reasonably requested or reasonably prescribed by
the Board (other than as a result of such Covered

-4-



--------------------------------------------------------------------------------



 



Employee’s death or disability), (2) the engaging by such Covered Employee in
conduct involving a material misuse of the Employer’s or an affiliate’s funds or
property, (3) gross negligence or willful misconduct by such Covered Employee in
the performance of his or her duties that results in, or causes, material
monetary harm to the Employer or any of its subsidiaries, (4) such Covered
Employee’s commission of a felony or a civil or criminal offense involving moral
turpitude, or (5) such Covered Employee’s material violation of the Company’s
Code of Business Conduct and Ethics. A Covered Employee’s Termination for Cause
shall be made only after reasonable notice to such Covered Employee and an
opportunity for such Covered Employee, together with counsel, to appear before
the Board. A Covered Employee’s Termination for Cause shall be effective only if
agreed upon by a majority of the directors of the Board.
     (u) "Welfare Benefit Coverages” shall mean the medical, dental, vision and
life insurance coverages provided by the Employer to its active employees.
     1.2 Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.
     1.3 Headings. The headings of Articles and Sections herein are included
solely for convenience and if there is any conflict between such headings and
the text of the Plan, the text shall control.
ARTICLE II.
SEVERANCE BENEFITS
     2.1 Severance Benefits. Subject to the provisions of Section 2.2, if a
Covered Employee’s employment by the Employer terminates in an Involuntary
Termination described in Section 1.1(i)(1), Section 1.1(i)(2) or
Section 1.1(n)(1) which occurs within two (2) years after a Change of Control
occurs, or to an Involuntary Termination described in Section 1.1(i)(3) which
occurs within one (1) year after a Change of Control occurs, the Employer shall:
     (a) pay to such Covered Employee on his or her Payment Date an amount in
cash equal to the sum of all unpaid salary due to, and unreimbursed expenses
incurred by, such Covered Employee in the performance of his or her duties for
the Employer through the date of such Involuntary Termination;
     (b) pay to such Covered Employee on his or her Payment Date an amount in
cash equal to such Covered Employee’s Annual Cash Compensation multiplied by the
Applicable Factor that applies to such Covered Employee;
     (c) pay to such Covered Employee on his or her Payment Date an amount in
cash equal to such Covered Employee’s prorata (measured as the number of days
expired, as of the annual date of such Involuntary Termination, in the
then-current annual bonus period, divided by 365) target bonus for the
then-current annual bonus period;

-5-



--------------------------------------------------------------------------------



 



     (d) upon receiving a detailed invoice for same, reimburse such Covered
Employee, up to a maximum cumulative amount of $15,000, for the reasonable fees
of no more than one (1) out-placement or similar service provider engaged by
such Covered Employee to assist in finding employment opportunities for such
Covered Employee during the one-year period following the date of such
Involuntary Termination; and
     (e) provide such Covered Employee with continued Welfare Benefit Coverages
for himself or herself and, where applicable, his or her eligible dependents,
for the period of months following the date of such Involuntary Termination that
is specified for such Covered Employee on the attached Schedule A; provided,
however, that (1) the Covered Employee must continue to pay the premiums paid by
active employees of the Employer from time to time for such coverages, and
(2) no medical, dental or vision care expense payment or reimbursement shall be
made under such coverages to or with respect to such Covered Employee or his or
her eligible dependents after December 31 of the second calendar year following
the calendar year in which such Involuntary Termination occurred. Such benefit
rights shall apply only to those Welfare Benefit Coverages that the Employer has
in effect from time to time for active employees. If the Employer determines
that providing one of the Welfare Benefit Coverages under a welfare plan
maintained by the Employer will fail to satisfy a nondiscrimination requirement
that the Employer intended such welfare plan to satisfy, then instead of
providing such benefit under such welfare plan, the Employer may provide such
benefit to or with respect to such Covered Employee under another plan or
insurance arrangement. Welfare Benefit Coverages shall immediately end upon the
Covered Employee’s obtainment of new employment and eligibility for similar
Welfare Benefit Coverages (with the Covered Employee being obligated hereunder
to promptly report such eligibility to the Employer).
The severance benefits payable under this Section 2.1 (1) shall be deemed to be
severance pay subject to any required tax withholding, and (2) shall not
constitute compensation that is taken into account for the purposes of
determining benefits or allocating contributions under any employee benefit plan
(within the meaning of ERISA) maintained by the Employer.
     2.2 Release and Full Settlement. Any provision of the Plan to the contrary
notwithstanding, as a condition to the receipt of any severance benefit
hereunder, a Covered Employee whose employment by the Employer terminates in an
Involuntary Termination shall execute a release and indemnity, in such
reasonable form as may be approved by the Committee, releasing the Board, the
Committee, the Employer and the Employer’s affiliates, shareholders, partners,
officers, directors, employees and agents from, and indemnifying each such party
against, any and all claims and causes of action of any kind or character,
including but not limited to all claims or causes of action arising out of such
Covered Employee’s employment with the Employer, the termination of such
employment and the performance of the Employer’s obligations hereunder, and the
receipt by such Covered Employee of any benefit provided hereunder shall
constitute full settlement of all such claims and causes of action of such
Covered Employee.
     2.3 Mitigation. A Covered Employee shall not be required to mitigate the
amount of any payment provided for in this Article II by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Article II be reduced by any compensation or benefit earned by the Covered
Employee as the result of employment by another employer or by retirement
benefits. The benefits under the Plan are in addition to any other benefits to
which a Covered Employee is otherwise entitled.

-6-



--------------------------------------------------------------------------------



 



     2.4 Gross-Up Payment. In the event that (a) a Covered Employee becomes
entitled to the severance benefits provided under Section 2.1 (the “Change of
Control Benefits”) and any of the Change of Control Benefits will be subject to
the tax (the “Excise Tax”) imposed by Section 4999 of the Code, or any successor
provision, or (b) any payments or benefits received or to be received by such
Covered Employee pursuant to the terms of any other plan, arrangement or
agreement (the “Other Benefits”) will be subject to the Excise Tax, the Employer
shall pay to such Covered Employee an additional amount (the “Gross-Up Payment”)
such that the net amount retained by such Covered Employee, after deduction of
any Excise Tax on the Change of Control Benefits and the Other Benefits, and any
federal, state and local income tax and Excise Tax upon the payment provided for
by this Section 2.4, shall be equal to the Change of Control Benefits and the
Other Benefits.
     For purposes of determining whether any of the Change of Control Benefits
or the Other Benefits will be subject to the Excise Tax and the amount of such
Excise Tax:
     (1) any payments or benefits received or to be received by such Covered
Employee in connection with a change in control of the Employer or such Covered
Employee’s termination of employment (whether pursuant to the terms of the Plan
or any other plan, arrangement or agreement with the Employer, any person whose
actions result in change in control or any person affiliated with the Employer
or such persons) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) shall be treated as subject to the Excise Tax,
except to the extent that, in the opinion of tax counsel selected by the Board,
such payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code,
     (2) the amount of the Change of Control Benefits and the Other Benefits
that shall be treated as subject to the Excise Tax shall be equal to the lesser
of (A) the total amount of the Change of Control Benefits and the Other Benefits
or (B) the amount of excess parachute payments within the meaning of
Sections 280G(b)(1) and (4) (after applying subparagraph (1) above), and
     (3) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by tax counsel, selected by the Board, in accordance with
the principles of Sections 280G(d)(3) and (4) of the Code.
     For purposes of determining the amount of the Gross-Up Payment, such
Covered Employee shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rates of taxation in the state and locality of the such Covered
Employee’s residence on the date of termination, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of termination of
such Covered Employee’s employment, such Covered Employee shall repay to the
Employer at that time that amount of such reduction in Excise Tax as is finally
determined to be the portion of the Gross-Up Payment attributable to such
reduction plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise

-7-



--------------------------------------------------------------------------------



 



Tax is determined to exceed the amount taken into account hereunder at the time
of the termination of such Covered Employee’s employment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Employer shall make an additional gross-up payment to
such Covered Employee in respect of such excess (plus any interest payable with
respect to such excess) at the time that the amount of such excess is finally
determined.
     2.5 Six-Month Lookback Alternate Benefits. Any provision of the Plan to the
contrary notwithstanding, if during the six-month period immediately prior to a
Change of Control a Covered Employee was employed by the Employer in a job
category or position that would provide greater benefits under the Plan than
would be provided under the Plan for such Covered Employee with respect to his
or her job category or position with the Employer immediately prior to such
Change of Control, then in lieu of the benefits applicable under the Plan to
such Covered Employee’s job category or position with the Employer immediately
prior to such Change of Control, such Covered Employee shall be entitled to
receive under the Plan the benefits under the Plan that apply to such Covered
Employee’s job category or position with the Employer during the six-month
period immediately prior to such Change of Control that provides the greatest
benefits to such Covered Employee.
ARTICLE III.
ADMINISTRATION OF PLAN
     3.1 Committee’s Powers and Duties. It shall be a principal duty of the
Committee to see that the Plan is carried out, in accordance with its terms, for
the exclusive benefit of persons entitled to participate in the Plan. The
Committee shall be the Plan’s named fiduciary and shall have full power to
administer the Plan in all of its details, subject to applicable requirements of
law. For this purpose, the Committee’s powers shall include, but not be limited
to, the following authority, in addition to all other powers provided by the
Plan:
     (a) to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;
     (b) to interpret the Plan, its interpretation thereof to be final and
conclusive on all persons claiming benefits under the Plan;
     (c) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;
     (d) to make determination as to the right of any person to a benefit under
the Plan (including, without limitation, to determine whether and when there has
been a termination of a Covered Employee’s employment and the cause of such
termination);
     (e) to appoint such agents, counsel, accountants, consultants, claims
administrators and other persons as may be required to assist in administering
the Plan;

-8-



--------------------------------------------------------------------------------



 



     (f) to allocate and delegate its responsibilities under the Plan and to
designate other persons to carry out any of its responsibilities under the Plan,
any such allocation, delegation or designation to be in writing;
     (g) to sue or cause suit to be brought in the name of the Plan; and
     (h) to obtain from the Employer and from the Covered Employees such
information as is necessary for the proper administration of the Plan.
     3.2 Member’s Own Participation. No member of the Committee may act, vote,
or otherwise influence a decision of the Committee specifically relating to
himself or herself as a participant in the Plan.
     3.3 Indemnification. The Company shall indemnify and hold harmless each
member of the Committee against any and all expenses and liabilities arising out
of his or her administrative functions or fiduciary responsibilities with
respect to the Plan, including any expenses and liabilities that are caused by
or result from an act or omission constituting the negligence of such member in
the performance of such functions or responsibilities, but excluding expenses
and liabilities that are caused by or result from such member’s own gross
negligence or willful misconduct. Expenses against which such member shall be
indemnified hereunder shall include, without limitation, the amounts of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought or
settlement thereof.
     3.4 Compensation, Bond and Expenses. The members of the Committee shall not
receive compensation for their services as members of the Committee. To the
extent required by applicable law, but not otherwise, Committee members shall
furnish bond or security for the performance of their duties hereunder. Any
expenses properly incurred by the Committee incident to the administration,
termination or protection of the Plan, including the cost of furnishing bond,
shall be paid by the Company.
     3.5 Claims Procedure. A Covered Employee that the Committee determines is
entitled to a benefit under the Plan is not required to file a claim for such
benefit. A Covered Employee who is not paid a Plan benefit and who believes that
he or she is entitled to such benefit, or who has been paid a Plan benefit and
who believes that he or she is entitled to a greater benefit, shall file a
written claim for such benefit with the Committee no later than sixty (60) days
after such Covered Employee’s Payment Date. In any case in which a claim for a
Plan benefit is submitted by a Covered Employee, the Committee shall furnish
written notice to the claimant within sixty (60) days (or within 120 days if
additional information requested by the Committee necessitates an extension of
the sixty-day period), which notice shall:
     (a) state the specific reason or reasons for the denial or modification;
     (b) provide specific references to pertinent Plan provisions on which the
denial or modification is based;
     (c) provide a description of any additional material or information
necessary for the Covered Employee or his or her representative to perfect the
claim, and an explanation of why such material or information is necessary; and

-9-



--------------------------------------------------------------------------------



 



     (d) explain the Plan’s claim review procedure as contained herein.
     In the event a claim for a Plan benefit is denied or modified, if the
Covered Employee or his or her representative desires to have such denial or
modification reviewed, he or she must, within sixty (60) days following receipt
of the notice of such denial or modification, submit a written request for
review by the Committee of its initial decision. In connection with such
request, the Covered Employee or his or her representative may review any
pertinent documents upon which such denial or modification was based and may
submit issues and comments in writing. Within sixty (60) days following such
request for review, the Committee shall, after providing a full and fair review,
render its final decision in writing to the Covered Employee and his or her
representative, if any, stating specific reasons for such decision and making
specific references to pertinent Plan provisions upon which the decision is
based. If special circumstances require an extension of such sixty-day period,
the Committee’s decision shall be rendered as soon as possible, but not later
than 120 days after receipt of the request for review. If an extension of time
for review is required, written notice of the extension shall be furnished to
the Covered Employee and his or her representative, if any, prior to the
commencement of the extension period.
     3.6 Mandatory Arbitration. If a Covered Employee or his or her
representative is not satisfied with the decision of the Committee pursuant to
the Plan’s claims review procedure, such Covered Employee or his or her
representative may, within sixty (60) days of receipt of the written decision of
the Committee, request by written notice to the Committee that his or her claim
be submitted to arbitration pursuant to the employee benefit plan claims
arbitration rules of the American Arbitration Association. Such arbitration
shall be the sole and exclusive procedure available to a Covered Employee or his
or her representative for review of a decision of the Committee. In reviewing
the decision of the Committee, the arbitrator shall use the standard of review
that would be used by a Federal court in reviewing such decision under the
provisions of ERISA. The Covered Employee or his or her representative and the
Employer shall share equally the cost of such arbitration, including but not
limited to the fees of the arbitrator and reasonable attorneys’ fees, unless the
arbitrator determines otherwise. The arbitrator’s decision shall be final and
legally binding on both parties. Judgment upon the arbitrator’s decision may be
entered in any court of appropriate jurisdiction, and may not be challenged in
any court, either at the place of arbitration or elsewhere. This Section shall
be governed by the provisions of the Federal Arbitration Act.
ARTICLE IV.
GENERAL PROVISIONS
     4.1 Funding. The benefits provided under the Plan shall be unfunded and
shall be provided from the Employer’s general assets.
     4.2 Cost of Plan. The entire cost of the Plan shall be borne by the
Employer and no contributions shall be required of the Covered Employees.
     4.3 Plan Year. The Plan shall operate on a plan year consisting of the
twelve consecutive month period commencing on January 1 of each year (with a
short plan year commencing on the Effective Date and ending on December 31,
2006).

-10-



--------------------------------------------------------------------------------



 



     4.4 Other Participating Employers. With the written consent of the
Committee, any entity or organization eligible by law to participate in the Plan
may adopt the Plan and become a participating Employer hereunder by executing
and delivering a written instrument evidencing such adoption to the Secretary of
the Company. Such written instrument shall specify the effective date of the
adoption of the Plan by such adopting Employer, may incorporate specific
provisions relating to the operation of the Plan which apply to the adopting
Employer only, and shall become, as to such adopting Employer and its employees,
a part of the Plan. Each adopting Employer shall be conclusively presumed to
have agreed to be bound by the terms of the Plan as amended from time to time.
The provisions of the Plan shall be applicable with respect to each Employer
separately, and amounts payable hereunder shall be paid by the Employer which
employs the particular Covered Employee.
4.5 Amendment and Termination.
     (a) Prior to a Change of Control, the Plan may be amended or modified in
any respect and may be terminated, on behalf of all Employers, by resolution
adopted by the Board; provided, however, that:
     (1) no such amendment, modification or termination which would adversely
affect the benefits or protections provided under the Plan to any individual who
is a Covered Employee on the date such amendment, modification or termination is
adopted shall be effective as it relates to such individual unless no Change of
Control occurs within one year after such adoption, and any such attempted
amendment, modification or termination adopted within one year prior to a Change
of Control shall be null and void ab initio as it relates to such individual (it
being understood that the removal of a Covered Employee from participation in
the Plan shall, for the purposes of this Section, constitute an adverse affect
to the benefits or protections provided under the Plan to any Covered Employee
so removed); and
     (2) the Plan may not be amended, modified or terminated (i) at the request
of a third party who has indicated an intention or taken steps to effect a
Change of Control, or who effectuates a Change of Control, or (ii) in connection
with, or in anticipation of, a Change of Control which actually occurs, if such
amendment, modification or termination would adversely affect the benefits or
protections provided under the Plan to any individual who is a Covered Employee
on the date such amendment, modification or termination is adopted, and in
either case, any such attempted amendment, modification or termination shall be
null and void ab initio as it relates to such individual. Any action taken to
amend, modify or terminate the Plan that is taken after the execution of an
agreement providing for a transaction or transactions that, if consummated,
would constitute a Change of Control, shall conclusively be presumed to have
been taken in connection with a Change of Control.
     (b) Upon and after the occurrence of a Change in Control, the Plan may not
be amended or modified in any manner which would adversely affect the benefits
or protections provided under the Plan to any individual who is a Covered
Employee on the date the Change of Control occurred, and any such attempted
amendment, modification or termination shall be null and void ab initio as it
relates to such individual.

-11-



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the foregoing provisions of this Section 4.5, if any
compensation or benefit provided by the Plan may result in being subject to the
tax imposed by Section 409A of the Code, the Board may modify the Plan as
necessary or appropriate in the best interests of the Covered Employees (1) to
exclude such compensation or benefit from being deferred compensation within the
meaning of Section 409A of the Code, or (2) to comply with the provisions of
Section 409A of the Code and its related Code provisions (and the rules,
regulations and other regulatory guidance relating thereto); provided, however,
that no amendment made pursuant to the provisions of this Section 4.5(c) shall
reduce the value of the compensation or benefits that would be payable to a
Covered Employee in connection with his or her Involuntary Termination following
a Change of Control without the written consent of such Covered Employee.
     4.6 No Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract of employment between the Employer and any
person or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Employer or to restrict the right of the Employer to discharge any
person at any time nor shall the Plan be deemed to give the Employer the right
to require any person to remain in the employ of the Employer or to restrict any
person’s right to terminate his or her employment at any time.
     4.7 Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     4.8 Nonalienation. A Covered Employee shall have no right or ability to
pledge, hypothecate, anticipate, assign or otherwise transfer any benefit or
right under the Plan, except by will or the laws of descent and distribution.
     4.9 Effect of Plan. The Plan and the Noble Energy, Inc. Change of Control
Severance Plan are intended to supersede (a) the Change of Control Severance
Plan adopted by the Board on October 23, 2001, as amended (the “Superseded
Plan”), and (b) all oral or written policies of the Employer and all oral or
written communications to Covered Employees with respect to the subject matter
of the Plan that were written or communicated prior to the Effective Date, and
the Superseded Plan and all such prior policies or communications are hereby
null and void and of no further force and effect. The Plan shall be binding upon
the Employer and any successor of the Employer, by merger or otherwise, and
shall inure to the benefit of and be enforceable by the Covered Employees. In
addition, upon the occurrence of a Change of Control, all rights of a Covered
Employee to eligibility and participation under the Plan shall vest and shall be
considered a contract right enforceable against the Employer and any successors
thereto, subject to the terms and conditions of the Plan.
     4.10 Code Section 409A Compliance. The Plan is intended to provide
compensation and benefits that are not subject to the tax imposed under
Section 409A of the Code, and shall be interpreted and administered to the
extent possible in accordance with such intent.

-12-



--------------------------------------------------------------------------------



 



     4.11 Governing Law. The Plan shall be governed and construed in accordance
with the laws of the State of Texas (without giving effect to any choice-of-law
rules that may require the application of the laws of another jurisdiction),
except to the extent preempted by federal law.
     IN WITNESS WHEREOF, the Plan has been executed by the Company on this
___day of October, 2006, to be effective as of October 24, 2006.

            NOBLE ENERGY, INC.
      By:           Name:   Charles Davidson        Title:   Chief Executive
Officer     

-13-



--------------------------------------------------------------------------------



 



SCHEDULE A FOR THE
NOBLE ENERGY, INC.
CHANGE OF CONTROL SEVERANCE PLAN
FOR EXECUTIVES
     The Applicable Factor for the Chief Executive Officer is 2.99, the
Applicable Factor for a Senior Executive is 2.5, and the Applicable Factor for a
Key Executive is 2.0.
     The period of months specified for Welfare Benefit Coverages for the
purposes of Section 2.1(e) are: twenty-four (24) months for a Key Executive;
thirty (30) months for a Senior Executive; and thirty-six (36) months for the
Chief Executive Officer.
     A Covered Employee employed by the Employer in one of the following
positions is a Senior Executive:
Chief Operating Officer
Chief Financial Officer
General Counsel
Senior Vice President
     A Covered Employee employed by the Employer in one of the following
positions is a Key Executive:
Vice President, Northern Region
Vice President, Southern Region
 
     This Schedule A has been executed on this ___day of October, 2006, to be
effective as of October 24, 2006.

            NOBLE ENERGY, INC.
      By:           Name:   Charles Davidson        Title:   Chief Executive
Officer     

-14-